Citation Nr: 0834985	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-43 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection a bilateral leg 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A videoconference hearing was held in April 2006 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

In a December 2006 decision, the Board determined that new 
and material evidence had been received to reopen a 
previously-denied claim of service connection for a lumbar 
spine disability.  The underlying claim, as well as the 
remaining issues on appeal, were remanded to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

Chronic disabilities of the lumbar spine, cervical spine, 
thoracic spine, bilateral shoulder, bilateral hip, and 
bilateral legs were not clinically evident during the 
veteran's active service or for many years thereafter and the 
most probative evidence indicates that the veteran's current 
lumbar spine, cervical spine, thoracic spine, bilateral 
shoulder, bilateral hip, and bilateral leg disabilities are 
not causally related to his active service or any incident 
therein.


CONCLUSION OF LAW

Lumbar spine, cervical spine, thoracic spine, bilateral 
shoulder, bilateral hip, and bilateral leg disabilities were 
not incurred in active service, nor may such disabilities be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case by letters sent to the veteran in April 2004 and 
May 2004.  These letters addressed all three notice elements 
delineated in the revised 38 C.F.R. § 3.159 and were sent 
prior to the initial unfavorable decision by the AOJ.  The 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Regardless, in January 2007, the RO sent the veteran a letter 
for the express purpose of notifying the veteran of the 
additional elements imposed by the Court in Dingess.  The RO 
then reconsidered the veteran's claim in an October  2007 
Supplemental Statement of the Case.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the veteran's service medical records are 
unfortunately unavailable.  The record reveals substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC).  
However, the NPRC has unambiguously informed the RO that the 
veteran's service records may have been destroyed in the July 
1973 NPRC fire and that there are no alternative records 
other than morning reports which are now of record.  Based on 
the foregoing, it is clear that further requests for service 
medical records for the veteran would be futile.  The veteran 
has been informed that his service records are unavailable.  
See McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, while the 
Board sincerely regrets that the veteran's service records 
are unavailable, it finds that VA has no further duty to him 
with respect to obtaining them.

With respect to post-service records, the RO has received 
both VA and private clinical records identified by the 
veteran.  Despite being given the opportunity to do so, the 
veteran has neither submitted nor identified any additional 
post-service VA or private clinical records pertaining to his 
claim and none is evident from a review of the record.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2007).  The veteran has also been afforded a VA medical 
examination in connection with his claims.  The Board finds 
that the report of this examination provides the necessary 
medical opinion and that there is now sufficient evidence 
upon which to base a decision.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the veteran nor his 
representative has argued otherwise.  


Background

A review of the record shows that in August 1989, the veteran 
submitted an original application for VA compensation 
benefits, seeking service connection for residuals of a back 
injury.  Specifically, he claimed that in the late spring or 
summer of 1952, he sustained a back injury while unloading 
100-pound bags of potatoes.  He indicated that he had been 
treated at the military hospital at Hunter Air Force base 
after his injury.  The veteran's application is entirely 
silent for any mention of a neck disability, a bilateral 
shoulder disability, a bilateral hip disability, or a 
bilateral leg disability.

Upon receipt of the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC) and requested a copy 
of the veteran's service medical records.  In September 1989, 
the NPRC responded that the veteran's service medical records 
were unavailable and may have been destroyed in a fire which 
occurred at that facility in 1973.

An attempt to recreate the veteran's service medical records 
was unsuccessful, although the NPRC did provide a copy of a 
February 1953 morning report showing that the veteran had 
been excused from duty that day for unspecified reasons.  

In March 1990, the RO denied service connection for a back 
disability.  The veteran was notified of the RO's decision, 
as well as his appellate rights.  He was also advised that he 
could submit additional evidence at any time showing that his 
claimed back disability existed and had been incurred in or 
aggravated by military service or was treated within one year 
after service.  The veteran did not respond to the RO's 
letter, nor did he perfect an appeal within the applicable 
time period.  

In August 1994, the veteran requested reopening of his claim 
of service connection for a back disability.  He indicated 
that when he was stationed at Hunter Air Force Base, he was 
unloading potatoes from a truck when an airman dropped a 100-
pound sack of potatoes on his neck and shoulder.  He 
indicated that he was treated at the base hospital for a week 
to 10 days where he was put on a routine of physical therapy.  
The veteran further indicated that it was his belief that his 
current problems were the residual effects of his in-service 
injury, which he described as "a BLOW to my UPPER BACK AND 
NECK at the base of my SKULL."  

In support of his claim, the veteran submitted a military 
immunization record and copies of service personnel records, 
both of which are negative for complaints or findings of a 
disability or injury of the lumbar spine, cervical spine, 
thoracic spine, shoulders, hips, or legs.

In a January 1995 statement, the veteran indicated that he 
had been injured while on KP duty in the mess hall at Hunter 
Air Force Base.  Following his injury, he indicated that he 
was ordered to lay on a 4 by 8 sheet of plywood to support 
the lower part of his back.  

Upon receipt of the veteran's claim, the RO made additional 
attempts to obtain copies of his service medical records.  In 
May 1995, the NPRC again indicated that the veteran's service 
medical records were unavailable.  The NPRC provided 
additional morning reports showing the veteran had had been 
excused from duty on four occasions between July and August 
1952 for unspecified reasons.  

In a September 1995 rating decision, the RO denied service 
connection for a low back disability, finding that the record 
contained no evidence of a low back injury showing chronic 
disability subject to service connection.  The veteran was 
notified of the RO's decision and his appellate rights, but 
he did not perfect an appeal within the applicable time 
period.

In November 1999, the veteran again requested reopening of 
his claim of service connection for a low back disability.  
He made no reference to any other disability, including the 
cervical spine, thoracic spine, shoulders, hips, or legs.  In 
support of his claim, he submitted military records showing 
that he had been excused from duty in July 1952 for 
unspecified reasons.  

In a December 1999 rating decision, the RO again denied 
service connection for a low back disability, finding that 
the record contained no evidence of a current low back 
disability which was incurred in or aggravated during 
service.  The veteran was notified of the RO's decision and 
his appellate rights, but he did not perfect an appeal within 
the applicable time period.

In April 2004, the veteran submitted his most recent claim of 
service connection for a low back disability.  He indicated 
that it was his belief that his back disability stemmed from 
a July 1952 incident in which a 100-pound sack of potatoes 
had been dropped on his shoulders, causing him to fall to the 
floor.  He also requested service connection for cervical and 
thoracic spine disabilities, a bilateral shoulder condition, 
a bilateral hip condition, and a bilateral leg disability, 
all of which he claimed stemmed from the in-service injury.  

In support of his claim, the veteran submitted VA clinical 
records, dated from February 1989 to April 2004.  In 
pertinent part, these records show treatment for numerous 
complaints, including pain in the neck, back, shoulders, and 
legs.  Diagnoses included degenerative joint disease of the 
cervical spine, lumbar spine, and shoulders.  These records 
are negative for a history of a back injury in service or 
thereafter.  

Also submitted by the veteran were letters from his relatives 
who indicated that the veteran had injured his back in 
service and had had problems since that time.  In an April 
2004 statement, the veteran's spouse indicated that when she 
and the veteran were engaged to be married, he injured his 
back and was hospitalized at a military hospital.  She 
indicated that he had had back problems since that time, 
culminating in back surgery in 1974.  She indicated that the 
veteran now had arthritis in his back and aching in his legs.  

In support of the veteran's claim, the RO obtained private 
medical records showing that on April 26, 1974, the veteran 
sustained an injury while at work.  When conservative 
treatment such as physical therapy failed, he was 
hospitalized for treatment.  A myelogram performed in May 
1974 revealed bilateral defects and a caudal stenosis at L4-5 
and L5-S1.  He underwent a decompression and foraminotomy and 
recovered satisfactorily.  These records are negative for a 
history of a back injury in service, as well as reference to 
cervical and thoracic spine disabilities, a bilateral 
shoulder condition, a bilateral hip condition, and a 
bilateral leg disability.

In a May 2004 statement, the veteran indicated that on July 
14, 1952, he had injured his back.  He indicated that he was 
unloading 100-pound sacks of potatoes when a bag fell on his 
shoulders.  He indicated that he was hospitalized and 
confined to bed for 10 days to two weeks.  He indicated that 
he was relieved from duty on several occasions thereafter due 
to back pain.  He indicated that he had back problems since 
he got out of service and finally had to have surgery in 
April 1974.  He indicated that he now had arthritis in his 
back, shoulders, neck, and hips with pain shooting down his 
legs because of the in-service injury.  

A May 2004 private initial neurological consultation report 
shows that the veteran reported that he had sustained a back 
injury in service in 1952 when a sack of potatoes fell on his 
back.  His back pain had become progressively worse since 
then, requiring back surgery in 1974.  The veteran also 
complained that his pain radiated to the back of his thigh 
and the back of the neck.  The veteran indicated that he 
wanted to know if his symptoms were connected to the prior 
injury when he was in the military.  After examining the 
veteran, the examiner diagnosed degenerative joint and 
possible disc disease of the cervical and lumbar spine, with 
no indication of radiculopathy.  The examiner indicated that 
it was possible that the veteran's symptoms of back and neck 
pain were connected to his prior injury in the service.  
However, the examiner indicated that he could not be certain.  

At his April 2006 Board hearing, the veteran testified that 
shortly after he had graduated from military cook school, he 
was unloading potatoes from a truck.  He stated that one of 
the other men helping slipped and dropped a sack of potatoes 
on his shoulders.  Following the injury, the veteran 
indicated that he was hospitalized at the Hunter Air Force 
Base hospital for approximately 10 days for low back pain, 
neck pain, and shoulder pain.  Afterwards, he was returned to 
duty.  Since that time, he indicated that he had had 
occasional back pain.  The veteran indicated that his back 
pain became so severe that he required surgery in 1974.  He 
indicated that the surgery helped somewhat, but eventually 
his symptoms worsened.  The veteran indicated that, to his 
knowledge, he had not sustained any low back injuries since 
service.  He indicated that after his separation from 
service, he worked in a warehouse of an electric wholesale 
company and then as a truck driver.  In these occupations, he 
indicated that there were limitations on what he could lift 
in that the boxes could weigh no more than 45 or 50 pounds.  

The veteran underwent VA medical examination in March 2007, 
at which he reported that during his period of active duty, 
another soldier dropped a 100-pound sack of potatoes on his 
shoulders, causing him to fall.  He stated that he fell on 
his hips and knees and also injured his cervical, thoracic, 
and lumbar spine when the potatoes fell on his shoulders.  
The veteran indicated that his current symptoms included pain 
with movement.  X-ray studies of the cervical spine showed 
slight narrowing with degenerative osteophytes from C3-C7.  
There were no other abnormalities.  X-ray studies of the 
thoracic and lumbar segments of the spine showed degenerative 
osteophytes at all levels with narrowing of the disc space at 
L3-4, spondylolisthesis of L4 on L5, and narrowing at L5-S1 
associated with degenerative disc disease, status post 
decompressive laminectomy.  X-ray studies of the shoulder 
showed degenerative changes of both acromioclavicular joints.  
After examining the veteran, the examiner diagnosed 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine, and bilateral knees and shoulders.  Also 
diagnosed was chronic strain of the bilateral hips.  

In examining the claims folder, the examiner noted that the 
veteran's service medical records were unavailable.  He 
further noted that there were no records of treatment 
following service until 1974, when the veteran underwent low 
back surgery following an injury.  He noted that the first 
notation of neck and shoulder pain in the medical evidence of 
record was not for decades after service.  After examining 
the veteran and reviewing the claims folder, the examiner 
concluded that it was less likely than not that the in-
service injury described by the veteran caused his current 
cervical, thoracic, lumbar, bilateral shoulder, hip, or leg 
disabilities, nor were these disabilities otherwise causally 
related to his active service or any incident therein.  He 
noted that the record on appeal did not show that a chronic 
disability resulted from service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As set forth above, the veteran's service medical records are 
unavailable.  However, the veteran has presented testimony 
and statements describing an in-service incident in which he 
sustained injury after a 100-pound sack of potatoes was 
dropped on him.  Although the details of this incident have 
varied somewhat, the veteran essentially states that at some 
point in 1952, another soldier dropped a heavy sack of 
potatoes on his neck and shoulder, causing him to fall to the 
floor.  The veteran states that he developed pain after the 
injury for which he was hospitalized and treated with 
physical therapy.  

The veteran is certainly competent to describe his in-service 
injury, as well as the symptoms he experienced following the 
injury.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As 
noted, however, that an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury.

In this case, there is no clinical evidence that the 
veteran's in-service injury in 1952 resulted in chronic 
disabilities of the lumbar spine, cervical spine, thoracic 
spine, bilateral shoulder, bilateral hip, and bilateral legs.  
The veteran has indicated that following treatment for his 
injury, he was returned to active duty and served until 
August 1955.  Moreover, the post-service medical evidence is 
negative for complaints or findings of a back disability 
until 1974, nearly 19 years after his separation from 
service, and immediately after the veteran sustained an on-
the-job injury.  The first medical records documenting 
complaints of pain in the neck, shoulders, hips, and legs are 
not dated until the late 1980's and early 1990's, more than 
three decades after service separation.  

Based on the foregoing evidence, the Board finds that it 
cannot be said that chronic disabilities of the lumbar spine, 
cervical spine, thoracic spine, bilateral shoulder, bilateral 
hip, and bilateral legs were present in service or within the 
first post-service year.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the veteran's claims of continuous 
symptomatology since service.  In Savage v. Gober, 10 Vet. 
App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  The record here discloses a years-
long span without any clinical evidence to support a finding 
of chronic disabilities of the lumbar spine, cervical spine, 
thoracic spine, bilateral shoulder, bilateral hip, and 
bilateral legs in-service or a continuity of symptomatology 
thereafter.  

With regard to this long evidentiary gap, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings in service or for many 
years after the periods of active duty is itself evidence 
which tends to show that chronic disabilities of the lumbar 
spine, cervical spine, thoracic spine, bilateral shoulder, 
bilateral hip, and bilateral legs did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board has considered the veteran's statements, and those 
of his relatives, with respect to his in-service injury and 
symptoms, as well as his post-service symptoms.  Again, he 
and his family are certainly competent to state the facts 
surrounding the 1952 incidents in which the sack of potatoes 
was dropped on him, as well as to describe the symptoms he 
experienced thereafter.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, they are not competent to state that his 
in-service injury resulted in chronic disability or that his 
current disabilities are related to the in-service injury.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the diagnosis of disc disease and 
arthritis, as well as the etiology of those conditions, is 
far too complex a medical question to lend itself to the 
opinion of a layperson.

Although the probative record in this case does not show that 
chronic disabilities of the lumbar spine, cervical spine, 
thoracic spine, bilateral shoulder, bilateral hip, and 
bilateral legs were present in service or within the first 
post-service year, as set forth above, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the current conditions and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current lumbar spine, 
cervical spine, thoracic spine, bilateral shoulder, bilateral 
hip, and bilateral leg disabilities, first objectively shown 
many years after service, are the result of the injury he 
sustained during his active service, or some other incident 
therein.

In that regard, the Board notes that the veteran has provided 
a May 2004 private neurological opinion in which the examiner 
concluded that it was "possible" that the veteran's 
symptoms of back and neck pain were connected to his prior 
injury in the service.  However, the examiner indicated that 
he could not be certain.  

Additionally, in March 2007, a VA examiner concluded that it 
was less likely than not that the in-service injury described 
by the veteran caused his current cervical, thoracic, lumbar, 
bilateral shoulder, hip, or leg disabilities, nor were these 
disabilities otherwise causally related to his active service 
or any incident therein.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  In that regard, the Board notes that both 
individuals who offered opinions in this case are medical 
professionals who are clearly competent to comment on the 
etiology of the veteran's claimed conditions.  

After further consideration, however, the Board concludes the 
probative weight of the VA medical opinion is greater than 
the private medical opinion submitted by the veteran.  The VA 
medical opinion was based on a review of the veteran's claims 
folder, which increases its probative value.  Additionally, 
the opinion is framed in far more certain terms, i.e. that it 
is "less likely than not" that the veteran's in- service 
injury caused his current disabilities.  The private medical 
opinion, however, indicates only that it is "possible" that 
the veteran's in-service injury resulted in his current 
symptoms, but that he could not be certain.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

In summary, lacking any probative evidence of a chronic 
cervical, thoracic, lumbar, bilateral shoulder, hip, or leg 
disability in service or for many years thereafter, and 
lacking probative evidence of a link between such 
disabilities and the veteran's active service or any incident 
therein, the Board finds that service connection is not 
warranted.  For these reasons, the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a thoracic spine 
disability is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.


Entitlement to service connection a bilateral leg disability, 
claimed as pain in both legs is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


